Case 1:20-cv-11120 Document1 Filed 06/11/20 Page 1of15

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

Santos Marleny Vega-Del Roquel
Karla Roquel-Vega
Diego Roquel-Vega

Plaintiff (s)

v.

William Barr, US Attorney General
James McHenry, EOIR Director
David H. Wetmore, Chief Appellate

Immigration Judge

Defendants

emesis es ileal aes ss

 

PETITION FOR A WRIT OF MANDAMUS TO THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS

 

Law Offices of Stephan A Lagana
Stephen A. Lagana, Esq.

145 Essex Street

Lawrence, MA 01840

978-794-2331
Lagana.law@Gmail.com
Case 1:20-cv-11120 Document1 Filed 06/11/20 Page 2 of 15

TABLE OF CONTENTS

INTRODUCTION .... 2... . cece ee ee tee eee eee eee 1
JURISDICITON ..... 2... ee et eee ee eens 2
VENUE & PARTIES ... 2... . ee ee ee ee teens 3
FACTS 2... cc ce ee ee ee ee tee eee ee ee eee 4
ARGUMENT 26 cbc se eae ee HER HH TRE EER RRR TEETER eK eae eens 7
Ls Plaintiffs Have a Clear Right to Relief Sought ..... 8
Il. The Defendants Have a Clear Duty
to do the Act in Question ......................06.4. 9
III. Plaintiffs Have No Other
Adequate Remedy Available ....................220005. 11
PRAYER FOR RELIEF .. 21... cc ccc cee cee eee eee ete new e eens 13
EXIBHITS 2s es we HSK D ERR H HARTER RD RR eee eee 13
rT. EXHIBIT A 2... ee ee et eee ee 14
II. EXHIBIT B 2... ee te ee te ee eee 16
IIl. EXHIBIT C 2... ee ee ee ee eee ees 17
Iv. EXHIBIT D sess bees eb he 4 REE REN RRS RHO HOw ES BAY 18
Vv. EXHIBIT EB csi w see ee hee HAS HHS T RES TREE HES KR ee we eee 19
VI. EXHIBIT F .. 1... ce ee et ee eee 20
Vil. EXHIBIT G 2... ce ee ee ee ee eee 27

VIII. EXHIBIT H
Case 1:20-cv-11120 Document1 Filed 06/11/20 Page 3 of 15

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

Santos Marleny Vega-Del Roquel
Karla Roquel-Vega
Diego Roquel-Vega

Plaintiff (s)

Vv.

William Barr, US Attorney General
James McHenry, EOIR Director
David H. Wetmore, Chief Appellate
Immigration Judge

eee ees emesis ies es les

Defendants

 

PETITION FOR A WRIT OF MANDAMUS TO THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS

A. INTRODUCTION

This Mandamus raises the issues of jurisdiction between
the Immigration Court and the Board of Immigration Appeals,
(BIA), under the Executive Office of Immigration Review, (EOIR).
The Plaintiffs are a family from Guatemala, Mother and her two
children. The Mother is the Lead Respondent before the
Immigration Court, her two children are Riders in the removal
proceedings. During these Proceedings, all three family members
were listed together on the hearing notices. However, on the

Notice of Decision issued by the Clerk of the Immigration Court,

Page 1 of 13
Case 1:20-cv-11120 Document1 Filed 06/11/20 Page 4 of 15

only the Lead Respondent, the Mother, was named. An appeal was
timely filed on behalf of the Lead Respondent, the Mother.

A dispute commenced between the Administrative Agencies;
the Immigration Court held that Appellate Jurisdiction for the
family existed at the BIA, and the BIA held that no Jurisdiction
existed for the children, the Riders in the Removal Proceedings.

This Mandamus follows:

B. JURISDICTION

Jurisdiction is granted to the United States District
Court pursuant to 28 U.S.C. § 1331, Federal Questions; 28 U.S.C.
§ 2201, Declaratory Judgment Act; 5 U.S.C. § 702, Administrative
Procedures Act; 28 U.S.C. § 1361, Mandamus and Venue Act, to
compel an officer of the United States to perform his duty; this
section grants federal jurisdiction of any action in the nature
of mandamus to compel an officer or employee of the United
States or any agency thereof to perform a duty owed to the
plaintiff. Morgovsky v. DHS, 517 F.Supp.2d 581, 584(Mass.D.
2007). Traditional mandamus is available to correct a clear

usurpation of judicial power. Grinnell Corp. v. Hackett, 519

 

F.2d 595, 599 (1st Cir. 1975).

Page 2 of 13
Case 1:20-cv-11120 Document1 Filed 06/11/20 Page 5of15

C. VENUE

28 U.S.C. § 1391(e), as amended, provides that in a civil
action in which each Defendant is an officer or employee of the
United States or any agency thereof acting in his official
Capacity, or under color of legal authority, or any agency of
the United States, the action may be brought in any judicial
district which a defendant in the action resides. The
Plaintiff resides in the Commonwealth of Massachusetts, and the
Defendants, the Department of Justice, et al., are agencies

that operate within this district.

D. PLAINTIFFS
The Plaintiffs, Santos Marleny Vega-Del Roquel, A#208-294-
278, Karla Roquel-Vega, A#208-294-279, Diego Roquel-Vega, A#208-
294-280, are natives and citizens of Guatemala. Ms. Santos
Marleny Vega-Del Roquel filed Form I-589, Application for Asylum
and for Withholding of Removal, listing Karla Roquel-Vega and
Diego Roquel-Vega as her children and direct beneficiaries in

her asylum application.

E. DEFENDANTS

The Defendant is William P. Barr, Attorney General of the

United States, and head of the Department of Justice (DOJ) and

Page 3 of 13
Case 1:20-cv-11120 Document1 Filed 06/11/20 Page 6 of 15

responsible for the various agencies operating under the DOJ.
The Executive Office of Immigration Review (EOIR) is an agency
that operates under the DOJ.

The Defendant James McHenry is the Director of the
Executive Office of Immigration Review (EOIR) an agency directly
under the DOJ which reports directly to AG Barr. The EOIR is
responsible for the adjudication of all immigration matters.

The Defendant David H. Wetmore, Chief Appellate
Immigration Judge of The Board of Immigration Appeals (BIA). The
BIA operates within the EOIR. The BIA is the Appellate Court of
all Immigration matters on Appeal from the Immigration Court.

AG Barr is responsible for the enforcement of the
Immigration laws of the United States within these agencies.
Director McHenry and Chief Justice Wetmore are responsible for

the operations of their respective agencies.

EF. FACTS
1. On June 3, 2015 Plaintiffs entered the United States at or
near Laredo Texas. All three individuals were served with
Notices to Appear before an Immigration Judge of the United
States Department of Justice at JFK Federal Building 15 New
Sudbury Street, Room 320, Boston, MA 02203 with date and

time to be determined.

Page 4 of 13
Case 1:20-cv-11120 Document1 Filed 06/11/20 Page 7 of 15

. The Boston Immigration Court served multiple Notices of
Hearing Dated December 23, 2015 notifying Plaintiffs of
their master hearing scheduled for January 26, 2016.See
Exhibit A

. The second notice of hearing was scheduled for May 25, 2016.
On this notice the children’s A#’s were hand-written in on
the Notice of Hearing. See Exhibit B

- At the completion of the May 25, 2016 hearing, the
Immigration court scheduled a hearing for November 23, 2016,
serving one Notice of Hearing listing Marleny Santos Vega-
del Roquel A#208-294-278 as the Lead and her two children,
Karla Roquel-Vega A#208-294-279 and Diego Roquel-Vega A#208-
294-280, as Riders. Only one notice was provided since all
three immigration matters were consolidated. See Exhibit C

- On November 23, 2016, the Immigration Court scheduled the
final hearing for March 15, 2018, serving one Notice of
Hearing with all three respondents. The Lead, Santos Vega-
del Roquel A#208-294-278 and the children, Karla Roquel-Vega
A#208-294-279 and Diego Roquel-Vega A#208-294-280, as the
Riders. See Exhibit D

. The Plaintiffs completed their Merits hearing on March 15,

2018.

Page 5 of 13
10.

ll.

Case 1:20-cv-11120 Document1 Filed 06/11/20 Page 8 of 15

- On March 196, 2018 the Immigration Court served a Notice of

Decision on behalf of the Lead, Santos Marleny Vega-del
Roquel A#208-294-278, failing to include the Riders, Karla
Roquel-Vega A#208-294-279 and Diego Roquel-Vega A#208-294-

280, were not listed. See Exhibit E

. An appeal was filed with the BIA on or about April 10, 2018.

See Exhibit F

- On July 31, 2019, a motion to reopen with the Immigration

court was filed on behalf of the “Riders”. The Immigration
court declined jurisdiction because the matter was befor the
BIA. See Exhibit G

On May 22, 2020, this office received a Decision from U.S.
Citizenship and Immigration Services, (USCIS) regarding
Karla Roquel Vega, one of the Riders. See Exhibit H

USCIS stated that “A review of the record shows that you
filed form I-589, Application for Asylum and for
Withholding of Removal, on February 10, 2016 with the
Immigration Courts. Your Application was denied on March
15, 2018, and you filed an appeal with the BIA on April 11,

2018 that is currently pending.” See Exhibit H

Page 6 of 13
Case 1:20-cv-11120 Document1 Filed 06/11/20 Page 9 of 15

G. ARGUMENT

The purpose of the writ of mandamus is to compel a public
official to perform a ministerial duty. Although in the
Nineteenth Century the writ of mandamus was extremely
restricted in availability, the passage of the Mandamus and
Venue Act of 1962, 28 U.S.C.A. § 1361 (the “Mandamus Act”),gave
all federal district courts jurisdiction to grant mandamus
relief. The U.S. courts of appeals are also empowered to award
writs of mandamus under the All Writs Act, 28 U.S.C.A. § 1651.

Generally speaking, before the writ of mandamus may
properly issue three elements must coexist: (1) a clear right
in the plaintiff to the relief sought; (2) a clear duty on the
part of the defendant to do the act in question; 8 CFR § 1003.1
(b) and (3) no other adequate remedy available. Carter v.

Seamans, 411 F.2d 767, 773 (Sth Cir. 1969) See. In re Stone,
118 F.3d 1032, 1034 (5th Cir. 1997) “Mandamus is reserved for

extraordinary circumstances. Kerr v. United States Dist.

 

Ct., 426 U.S. 394, 403, 96 S.Ct. 2119, 2123, 48 L.Ed.2d 725
(1976). See also Allied Chemical Corp. v. Daiflon, Inc., 449
U.S. 33, 35, 101 S.Ct. 188, 190, 66 L.Ed.2d 193 (1980).” See
Morgovsky v. DHS, 517 F.Supp.2d 581, 584(Mass.D. 2007.)
Grinnell Corp. v. Chamber of Commerce, U.S.A, 519 F.2d 595, 599

(1st Cir. 1975). Heckler v. Ringer, 466 U.S. 602, 616, 104 S.

 

Page 7 of 13
Case 1:20-cv-11120 Document1 Filed 06/11/20 Page 10 of 15

Ct. 2013, 2022, 80 L. Ed. 2d 622, (1984) “The common-law writ of
mandamus, as codified in 28 U.S.C. § 1361, is intended to
provide a remedy for a plaintiff only if he has exhausted all
other avenues of relief and only if the defendant owes him a

clear nondiscretionary duty.”

Ls PLAINTIFFS HAVE A CLEAR RIGHT TO RELIEF SOUGHT

In this matter the Plaintiffs had a right to an appeal 8
CFR § 1003.1 (b); it is clear and certain. The final notice
issued by the Clerk of the Immigration Court states, “This
decision is final unless an appeal is filed with the Board of
Immigration Appeals within 30 calendar days of the date of the
mailing of this written decision.” Carter, at 773; In re Stone,
at 1034; Kerr at 403 (1976); 8 CFR § 1003.1 (b). Heckler, at
616, (1984). The relief sought is for the BIA to exercise the
Appellate Jurisdiction over the Plaintiffs.

The Plaintiffs matter was heard on March 15, 2018. The
hearing was for the Lead and the two Riders. Plaintiffs
received a Notice of Decision from the Clerk of the Immigration
Court with the name of the Lead only. Consequently, a Notice of
Appeal was filed with the Clerk’s Office of the Board of
Immigration Appeals in the exact format as was contained by the

Immigration Court Notice of Decision.

Page 8 of 13
Case 1:20-cv-11120 Document1 Filed 06/11/20 Page 11 of 15

Unfortunately for the Plaintiffs each administrative body
erred; first the immigration court erred by only including the
name of the lead respondent in the Notice of Decision. See
Exhibit E. Also, the immigration court erred in refusing
jurisdiction holding that an appeal with the BIA was filed and
jurisdiction for any motion to reopen remained at the board.
Similarly, the BIA erred by failing to accept appellate
jurisdiction on behalf of the riders when a properly filed
Notice of Appeal was filed with the Clerk of Courts on behalf
of Lead Respondent. See Exhibit F. In addition, the BIA erred
in communicating to a 3d party Federal Administrative Agency,
United States Citizenship and Immigration Services, (USCIS),
that an appeal was pending for the riders when in fact they

ultimately decided that they had not. See Exhibit H

Il. THE DEFENDANTS HAVE CLEAR DUTY TO DO THE ACT IN QUESTION
The Plaintiffs must demonstrate a clear duty of the
defendants to act. Plaintiffs allege that there are two
alternative acts in this matter. First, the BIA failed to act
by exercising jurisdiction over the Plaintiffs, Karla Roquel-
Vega A#208- 94-279 and Diego Roquel-Vega A#208-294-280 upon the
filing of the Notice of Appeal under the Lead Plaintiff. 8 CFR

§ 1003.1 (b); Haoud v. Ashcroft, 350 F.3d 201, 205 (lst Cir.

 

Page 9 of 13
Case 1:20-cv-11120 Document1 Filed:06/11/20 Page 12 of 15

2003) “The Board “has the duty to follow its own federal
regulations.” Nelson v. INS, 232 F.3d 258, 262 (1st
Cir.2000); see also Saakian v. INS, 252 F.3d 21, 25-27 (1st
Cir.2001). Failure to do so can result in the reversal of an
agency order and a new hearing. Id.”

The second duty to act was as a result of the Immigration
Court failure to exercise its jurisdiction on a motion to
reopen where court records indicated an appeal at the BIA was
pending.

Plaintiffs initially had separate matters at the
Immigration Court, but Immigration Court through counsel had
their separate matters consolidated into one case in which the
Lead, Santos Marleny Vega-del Roquel A#208-294-278 and the
Riders, Karla Roquel-Vega A#208- 94-279 and Diego Roquel-Vega
A#208-294-280 were heard together. The Plaintiffs had several
hearings with the Immigration Court in which the Court issued
Notices of Hearings with all three Plaintiffs.

The Immigration Court held a Merits Hearing on March 15,
2018 for all three Plaintiffs. See Exhibit D. Once the IJ
decided, the Clerk of the Immigration Court issued a Notice of
Decision. See Exhibit E. This Notice of Decision only had the

name of the Lead, Santos Marleny Vega-del Roquel A#208-294-278.

Page 10 of 13
Case 1:20-cv-11120 Document1 Filed 06/11/20 Page 13 of 15

A Notice of Appeal was filed with the BIA on April 10,
2018, in the exact format as was contained by the Immigration
Court Notice of Decision See Exhibit F. Once the Plaintiffs
file their Notice of Appeal with the BIA, the BIA has appellate
Jurisdiction over the Plaintiffs; the Jurisdiction is not
discretionary. The BIA duty is clear, non-discretionary and
plainly described to be free from doubt. See. 8 CFR § 1003.1

(b) Haoud, at 205 (1st Cir. 2003)

II. PLAINTIFFS HAVE NO OTHER ADEQUATE REMEDY AVAILABLE

The Plaintiffs has exhausted all administrative remedies.
Morgovsky, at 584(Mass.D. 2007.) Grinnell Corp., at 599 (15¢
Cir. 1975). Heckler, at 616, 1984). As stated in the final
Notice issued by the Clerk of the Immigration Court states,
“final unless an appeal is filed with the Board of Immigration
Appeals within 30 calendar days”.

If an appeal is not filed within the 30 days, See Exhibit
F, the Plaintiffs only other option would be to file a Motion
to Reopen with the Immigration Court on grounds of “Lack of
Notice”, “change in Circumstances”, “Ineffective Assistance of
Counsel”, “Extreme Hardship to Respondent’s Spouse/USC
Children”, and “Change in Country Conditions”. None of the

grounds apply to the Plaintiffs. However, a Motion to Reopen

Page 11 of 13
Case 1:20-cv-11120 Document1 Filed 06/11/20 Page 14 of 15

was filed with the Immigration Court; the Court did not accept
the filing and stated that the Jurisdiction lies with the BIA.
See Exhibit G

Therefore, the Riders have lost their right to an appeal
and no other Administrative Remedy exists to provide relief to
Plaintiffs. Plaintiffs cannot file an Appeal with the BIA ora
Motion to Reopen with the Immigration Court because of the
confusion over which judicial institution has Jurisdiction over
the Plaintiffs matter.

The Plaintiffs now face removal from the United States.
The “Riders” lost their opportunity to file their appeal within
the 30 days. The BIA’s failure to exercise their Appellate
Jurisdiction duty over all three Plaintiffs prejudiced the
“Lead’s” Santos Marleny Vega-del Roquel A#208-294-278 Appeal
because her children were excluded from the appeal the Lead’s
record for Appeal was incomplete, prejudicing her Appeal.

As a result, the Plaintiffs were unable to exercise their
right to an appeal because of the failure of the BIA to
exercise jurisdiction of all Respondents. Had the BIA performed
its ministerial duty all members would have exercised their

Appeal Rights.

Page 12 of 13
Case 1:20-cv-11120 Document1 Filed 06/11/20 Page 15 of 15

Wherefore, the Plaintiffs prays that this Honorable Court will:

(1) Assume Jurisdiction over this action.

(2) Enter an order that will require the BIA to exercise
Jurisdiction over the Plaintiffs.

(3) Order Defendants to reinstate the Appeal so that the merits
of the case can be heard for all Respondents

(4) Compel the Defendants and those acting under them to
perform their duty to properly and with the proper
notification to refer this case to the Immigration Court
pursuant to her statutory and regulatory rights

(5) Grant such other and further relief as this Honorable Court

deems proper under the circumstances.

Respectfully submitted,

 

(~W___— Cla te

Stephen A. Lagana, Esq.
145 Essex Street
Lawrence, MA 01840

Page 13 of 13
